Citation Nr: 0217258	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  02-04 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral pes planus.

(Based on the action taken herein, the issue of entitlement 
to service connection for bilateral pes planus on a de novo 
basis will be the subject of the separate decision.)


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, which determined that new and 
material evidence had not been presented sufficient to 
reopen the claim for service connection for bilateral pes 
planus.

In view of the action taken herein, reopening the claim, the 
issue of service connection for bilateral pes planus will be 
the subject of additional development.  The matter will be 
decided on the merits following that development.


FINDINGS OF FACT

1.  The Board denied service connection for bilateral pes 
planus in a January 1998 decision.  This is the last final 
denial on any basis.

2.  The additional evidence submitted by the veteran since 
the January 1998 Board decision and the RO's November 1998 
rating decision bears directly and substantially upon the 
issue of service connection for bilateral pes planus; and, 
it is neither cumulative nor redundant.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim for service connection for bilateral pes planus.  38 
U.S.C.A. § 5108 (West 1991 and Supp. 2002); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Historically, the veteran originally filed a claim for 
service connection for bilateral pes planus in October 1993, 
which was denied by an April 1994 rating decision.  That 
decision determined that the veteran's bilateral pes planus 
was neither incurred in nor aggravated by his military 
service.  The veteran filed a timely Notice of Disagreement 
and otherwise perfected his appeal of the 1994 rating 
decision.  In a January 1998 decision, the Board denied the 
veteran's appeal.  It was held that the flatfeet pre-existed 
service and were not aggravated therein.  The veteran did 
not appeal the Board's decision to the Court of Appeals for 
Veterans' Claims.  In May 1998, via his representative, the 
veteran requested his claim be reopened on the basis of new 
and material evidence.

The new evidence which the veteran submitted was a May 1998 
opinion by a private podiatrist who states that he treated 
the veteran and opined that the veteran's military service 
aggravated his bilateral pes planus, which he describes as 
severe.  The RO determined that, when considered with the 
existing evidence of record, it was not likely that the 
veteran's proffered new evidence would change its previous 
decision.  The Board finds the May 1998 medical opinion new 
and material evidence which warrants reopening of the claim, 
as will be explained in detail below.

Veterans Claims Assistance Act of 2000

As an initial matter, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) 
became law.  38 U.S.C.A. § 5100 et. seq. (West Supp. 2002).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the 
law is applicable to all claims filed on or after the date 
of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date. VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); Karnas v. Derwinski, 1 Vet. App. 308 (1991).

It should also be pointed out that the VA recently 
promulgated amended regulations implementing the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  There is a 
new provision, 38 C.F.R. § 3.156(a), which redefines the 
definition of "new and material evidence."  It is noted, 
however, that this provision is applicable only for claims 
filed on or after August 29, 2001.  As such, that provision 
is not for application in this case.  Rather, consideration 
is under the definition in effect prior to that new 
provision being promulgated.

The Board also observes that recent decisions rendered by 
the United States Court of Appeals for the Federal Circuit 
have held that Section 3 of the Veterans Claims Assistance 
Act of 2000, dealing with notice and duty to assist 
requirements, does not apply retroactively to any claim 
filed prior to the date of enactment of that Act and not 
final as of that date.  Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002) and Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002).  Thus, since the veteran's current claim 
at issue obviously was not final on November 9, 2000, it 
appears that Section 3 of the Veterans Claims Assistance Act 
of 2000, dealing with notice and duty to assist 
requirements, may not be applicable here.

Assuming, arguendo, that Section 3 of the Veterans Claims 
Assistance Act of 2000 is applicable in the instant appeal, 
the Board must assess whether the development of the 
veteran's claim and appeal has been sufficient to meet the 
enhanced obligations embodied in the VCAA and the new 
regulations and whether the Board may proceed and decide the 
appeal on its merits without prejudice to the veteran's 
right to notice and assistance.  As will be explained below, 
the Board finds that the case is sufficiently developed to 
allow a fair decision on the merits.  In making this 
assessment, the Board is fully cognizant that, where a 
claimant is attempting to reopen a claim that was denied by 
a final rating decision, the enhanced duty to assist 
provisions regarding examinations or medical opinions are 
dependent on whether "new and material" evidence has been 
submitted to reopen the claim.  See, in particular, 38 
U.S.C.A. §§ 5103A(f) and 5108 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.159(c) (2002).  Accordingly, the Board reaches 
its determination on the basis of its finding that new and 
material evidence sufficient to reopen the veteran's claim 
has been submitted.

As stated, the veteran filed his application to reopen his 
case in May 1998.  The last correspondence from the veteran 
prior to his Form 9 is his February 1999 Notice of 
Disagreement (NOD) with the RO's November 1998 rating 
decision.  The file reflects that apparently the veteran's 
claim file was retired to the Records Repository in Saint 
Louis, Missouri, in July 2000 without any action taken on 
his NOD.  A December 18, 2001 request from VA to the RO to 
associate original correspondence with the claim file 
apparently triggered a December 27, 2001 retrieval from the 
Records Repository.  A Statement of the Case (SOC) was 
issued on February 23, 2002, and the veteran's Form 9 was 
submitted to the Board in April 2002.  Neither the SOC nor 
any earlier correspondence from the RO to the veteran 
mentions the VCAA or any of its provisions regarding the 
VA's duty to assist.  In view of the favorable action on the 
new and material evidence issues, further VCAA discussion is 
not needed.  The veteran is otherwise informed of the 
provisions in view of the discussion herein.

Analysis

Once a Board decision becomes final, absent submission of 
new and material evidence, the claim may not thereafter be 
reopened or readjudicated by VA. 38 U.S.C.A. §§ 5108, 7104 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156(a) (2001); 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it 
presents new information. 38 C.F.R. § 3.156 (2001); Colvin 
v. Derwinski, 1 Vet. App. 171 (1990).  See also Evans v. 
Brown, 9 Vet. App. 273, 284 (1996), wherein the United 
States Court of Appeals for Veterans Claims (Court) held 
that the question of what constitutes new and material 
evidence requires referral only to the most recent final 
disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Moreover, if it is determined 
that new and material evidence has been submitted, the claim 
must be reopened and considered on the merits.  See Evans, 9 
Vet. App. at 283 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The Board finds that the May 1998 private podiatrist's, M. 
S., D.P.M., statement satisfies the regulation's standard 
for new and material evidence.  Dr. S.'s opinion is new 
evidence in the sense that it was not before rating 
officials prior to the original decision, and it is not 
redundant, in that it does provide new information.  It is 
material in the sense that, M. S. renders a professional 
opinion, which he is competent to render, based on his 
reported personal examination of the veteran and review of 
unspecified records.  He diagnoses the veteran with a 
current disability and opines that the veteran's current 
disability was aggravated by his military service.  This is 
the core issue to be decided by this appeal.  When combined 
with the presumption of credibility for purposes of 
reopening, this certainly is evidence which must be 
considered to fairly decide the veteran's claim.  38 C.F.R. 
§ 3.156(a) (2001).

Thus, the veteran's claim for service connection is 
reopened.  As such, the matter will be developed by way of 
Board action.  Thereafter a decision will be entered on the 
merits.

ORDER

Since new and material evidence has been submitted, the 
veteran's claim for service connection for bilateral pes 
planus is reopened.  The appeal is allowed to this extent.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

